Third District Court of Appeal
                              State of Florida

                       Opinion filed March 17, 2021.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                           No. 3D20-1333
                       Lower Tribunal No. 20-896
                         ________________


                           Cynthia Monger,
                                 Appellant,

                                    vs.

      Reemployment Assistance Appeals Commission,
                                 Appellee.



    An Appeal from the State of Florida, Reemployment Assistance
Appeals Commission.

    Cynthia Monger, in proper person.

    Katie E. Sabo, Appellate Counsel (Tallahassee), for appellee.


Before SCALES, MILLER and BOKOR, JJ.

    PER CURIAM.
Affirmed. See Filomia v. Celebrity Cruises, Inc., 271 So. 3d 1199, 1200

(Fla. 3d DCA 2019); see also Hood v. Fla. Unemployment Appeals

Comm’n, 72 So. 3d 273, 277 (Fla. 1st DCA 2011) (affirming order and

explaining that where the Commission acts within its authority, the

appellant has the burden to establish “on appeal any of the grounds, under

section 120.68(7), Florida Statutes, upon which the Commission's final

order might be set aside”).




                                    2